FOURTH DIVISION
                                 DOYLE, P. J.,
                            MILLER and DILLARD, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    October 23, 2014




In the Court of Appeals of Georgia
 A14A1759. SNEIDERMAN v. THE STATE.                                           DO-064 C

      DOYLE, Presiding Judge.

      Andrea Sneiderman was convicted of one count of hindering the apprehension

of a criminal,1 one count of concealment of material facts,2 three counts of making

false statements,3 and four counts of perjury.4 On August 20, 2013, the trial court

sentenced Sneiderman to five years imprisonment. Sneiderman thereafter filed

motions for new trial, which remain pending with the trial court, and a motion for

bond pending appeal, which was denied by the trial court on December 16, 2013.

      1
        OCGA § 16-10-50 (a). Sneiderman was acquitted of three additional counts
of perjury and one additional count of false statements.
      2
          OCGA § 16-10-20.
      3
          Id.
      4
          OCGA § 16-10-70 (a).
Sneiderman now appeals the denial of her motion for bond pending appeal. For the

reasons that follow, we affirm.

      Although Sneiderman began her post-sentence confinement in the State of

Georgia prison system on December 16, 2013, she was released on parole by the

Department of Corrections on June 16, 2014.

      1. In her sole enumeration on appeal, Sneiderman argues that under the four-

part test stated in Birge v. State,5 the trial court abused its discretion by denying her

motion for bond pending appeal. Sneiderman points to the testimony at the hearing

on the motion to support her argument that there was no basis for the trial court to

deny the motion.

              There is no constitutional right to bond pending appeal. Whether
      to grant an appeal bond to eligible felony defendants lies within the
      sound discretion of the convicting court, and we will not disturb the
      court’s decision absent a flagrant abuse of discretion. In exercising its
      discretion, the trial court must answer four questions: (1) whether there
      is a substantial risk the defendant will flee; (2) whether there is a
      substantial risk the defendant will pose a danger to others in the
      community; (3) whether there is a substantial risk the defendant will
      intimidate witnesses or otherwise interfere with the administration of
      justice; and (4) whether it appears the appeal is frivolous or taken only

      5
          238 Ga. 88 (230 SE2d 895) (1976).

                                           2
      for the purpose of delay. An affirmative answer to any one of these
      questions will support the trial court’s decision to deny an appeal bond.
      Moreover, the defendant bears the burden of convincing the court to
      grant an appeal bond, and bond should not be granted unless the
      defendant presents sufficient information, evidence, or argument to
      convince the trial court that none of the four factors applies.6


      Here, the trial court specifically found that Sneiderman failed to satisfy the

court that there was not a substantial risk of flight or that the appeal was not without

merit or not instituted for the purpose of delay. Although Sneiderman presented

evidence at the hearing in the form of friends and family members willing to risk their

personal wealth so that she could be released on bond and that in their opinions she

was not a flight risk, the trial court was also aware of the circumstances regarding

Sneiderman’s conviction, which included crimes of deceit. Pretermitting the issue of

whether the trial court abused its discretion by finding that Sneiderman’s appeal of

the merits of the case was frivolous, we cannot say as a matter of law that the trial

court abused its discretion by denying an appeal bond to Sneiderman on the basis that

she failed to carry her burden of establishing that she was not a flight risk.7

      6
       (Footnotes and punctuation omitted.) Luke v. State, 282 Ga. App. 749, 750
(639 SE2d 645) (2006).
      7
          See, e.g., id. at 751.

                                           3
      2. Based on the fact that Sneiderman has been released on parole and citing to

this Court’s decision in Hazelrig v. State,8 the State has filed a motion to dismiss this

appeal, arguing that the issue is moot. On the other hand, Sneiderman argues that she

continues to labor under parole requirements because of the denial of bond pending

appeal. Pretermitting whether the issue is moot based on her release from custody, the

motion is hereby denied based on our holding in Division 1 of this opinion.

      Judgment affirmed. Miller, J., concurs. Dillard, J., concurs in judgment only.




      8
          171 Ga. App. 97 (319 SE2d 465) (1984).

                                           4